Ex. 10.30
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into by and between THE WARNACO GROUP, INC., a Delaware corporation
(together with its successors and assigns, the “Company”), and STANLEY P.
SILVERSTEIN (the “Executive”) to be effective as of the close of business on
December 31, 2008 (the “Effective Date”).
W I T N E S S E T H :
     WHEREAS, the Company and the Executive (individually, a “Party” and
together the “Parties”) previously entered into this Agreement as of August 11,
2005 on the terms and conditions set forth herein; and
     WHEREAS, the Parties wish to amend and restate this Agreement as of the
close of business on December 31, 2008 in a manner which reflects the Parties
best efforts to comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), and its
implementing regulations and guidance (“Section 409A”), and to make certain
other changes;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Parties agree as follows:

  1.   Certain Definitions.

  (a)   “Affiliate” of a specified person or entity shall mean a person or
entity that directly or indirectly controls, is controlled by, or is under
common control with, the person or entity specified.     (b)   “Board” shall
mean the Board of Directors of the Company.     (c)   “Cause” shall mean:      
  (i) willful misconduct by the Executive which causes material harm to the
Company’s interests;         (ii) willful and material breach of duty by the
Executive in the course of his employment, which, if curable, is not cured
within 10 days after Executive’s receipt of written notice from the Company;    
    (iii) willful failure by the Executive, after having been given written
notice from the Company, to perform his duties other than a failure resulting
from Executive’s incapacity due to physical or mental illness; or

1



--------------------------------------------------------------------------------



 



      (iv) indictment of the Executive for a felony, a crime involving moral
turpitude or any other crime involving the business of the Company which, in the
case of such crime involving the business of the Company, is injurious to the
business of the Company.

     For purposes of this Cause definition, no act or failure to act, on the
part of the Executive, shall be considered willful unless it is done, or omitted
to be done, by him in bad faith and without reasonable belief that his action
was in the best interests of the Company. The determination to terminate the
Executive’s employment for Cause shall be made by the Board and prior to such
determination the Executive shall have the right to appear before the Board or a
committee designated by the Board.

  (d)   “Change in Control” shall mean any of the following:

      (i) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934) or group of persons acting jointly or in
concert, but excluding a person who owns more than 5% of the outstanding shares
of the Company as of the date of this Agreement, becomes a “beneficial owner”
(as such term is used in Rule 13d-3 promulgated under that Act), of 50% or more
of the Voting Stock of the Company;         (ii) all or substantially all of the
assets of the Company are disposed of pursuant to a merger, consolidation or
other transaction (unless the shareholders of the Company immediately prior to
such merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Stock
of the Company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company); or    
    (iii) approval by the shareholders of the Company of a complete liquidation
or dissolution of all or substantially all of the assets of the Company.

     For purposes of this Change in Control definition, “Voting Stock” shall
mean the capital stock of any class or classes having general voting power, in
the absence of specified contingencies, to elect the directors of the Company.

  (e)   “Date of Termination” shall mean:         (i) if the Executive’s
employment is terminated by the Company, the date specified in the notice by the
Company to the Executive that his employment is so terminated; provided that for
a termination for Cause such notice is delivered after the Board determination
as set forth in

2



--------------------------------------------------------------------------------



 



      Section 1(c) hereof;

      (ii) if the Executive voluntarily resigns his employment, 90 days after
receipt by the Company of written notice that the Executive is terminating his
employment or if the Company shortens the required notice period in accordance
with Section 6(c), the date of termination specified in such notice;        
(iii) if the Executive’s employment is terminated by reason of death, the date
of death;         (iv) if the Executive’s employment is terminated for
Disability, 30 days after written notice is given as specified in Section 1(f)
below; or         (v) if the Executive resigns his employment for Good Reason,
30 days after receipt by the Company of timely written notice from the Executive
in accordance with Section 1(g) below unless the Company cures the event or
events giving rise to Good Reason within 30 days after receipt of such written
notice.

          (f) “Disability” shall mean the Executive’s inability, due to physical
or mental incapacity, to substantially perform his duties and responsibilities
for a period of 180 consecutive days as determined by a medical doctor selected
by the Company and reasonably acceptable to the Executive. In no event shall any
termination of the Executive’s employment for Disability occur until the Party
terminating his employment gives written notice to the other Party in accordance
with Section 15 below.
          (g) “Good Reason” shall mean the occurrence of any of the following
without the Executive’s prior written consent:

      (i) a material diminution by the Company in the Executive’s authority,
duties or responsibilities as Executive Vice President, Corporate Development
and Chief Administrative Officer or the assignment to the Executive by the
Company of any duties materially inconsistent with such positions;        
(ii) a reduction in (A) Base Salary or (B) Target Bonus opportunity as a
percentage of Base Salary;         (iii) in connection with or following a
Change in Control, a change in reporting structure so that the Executive reports
to someone other than the Chief Executive Officer of the Company;        
(iv) the removal by the Company of the Executive as Executive Vice President,
Corporate Development and Chief Administrative Officer or the failure by the
Board to elect or reelect the Executive as an executive officer of the Company;

3



--------------------------------------------------------------------------------



 



      (v) requiring the Executive to be principally based at any office or
location more than 50 miles from mid-town Manhattan; or

      (vi) the failure of a successor to all or substantially all of the assets
of the Company to assume the Company’s obligations under this Agreement either
as a matter of law or in writing within 15 days after a merger, consolidation,
sale or similar transaction.

     Anything herein to the contrary notwithstanding, the Executive shall not be
entitled to resign for Good Reason (i) if the occurrence of the event otherwise
constituting Good Reason is the result of Disability, a termination by the
Company for which notification has been given or a voluntary resignation by the
Executive other than for Good Reason and (ii) unless the Executive gives the
Company written notice of the event constituting “Good Reason” within 90 days of
the occurrence of such event and the Company fails to cure such event within
30 days after receipt of such notice.
     (h) “Separation From Service” shall mean a termination of the Executive’s
employment in a manner consistent with Treasury Regulation Section 1.409A-1(h).

  2.   Term of Employment.

     The term of the Executive’s employment under this Agreement commenced on
August 11, 2005 and shall end at the close of business on the third anniversary
of such date (the “Term”); provided, however, that the Term shall thereafter be
automatically extended for additional one-year periods, unless either the
Company or the Executive gives the other written notice at least 180 days prior
to the then-scheduled expiration of the Term that such Party is electing not to
so extend the Term (the initial term plus any extension thereof in accordance
herewith being referred to herein as the “Term”). Notwithstanding the foregoing,
the Term shall end on the date on which the Executive’s employment is terminated
by either Party in accordance with the provisions herein.

  3.   Position; Duties and Responsibilities.

     During the Term, the Executive shall be employed as Executive Vice
President, Corporate Development and Chief Administrative Officer of the Company
and shall perform such duties and responsibilities as determined by the Chief
Executive Officer. The Executive shall devote substantially all of his business
time and attention to the satisfactory performance of his duties. Anything
herein to the contrary notwithstanding, nothing shall preclude the Executive
from (i) subject to the reasonable approval of the Board, serving on the boards
of directors of trade associations and/or charitable organizations or other
business corporations (provided such service is not prohibited under
Section 8(a)(i) below), (ii) engaging in charitable activities and community
affairs and (iii) managing his personal investments and affairs,

4



--------------------------------------------------------------------------------



 



provided that the activities described in the preceding clauses (i) through
(iii) do not materially interfere with the proper performance of his duties and
responsibilities hereunder. The Company acknowledges that as of the Effective
Date, the Executive is employed by the Company as Executive Vice President,
International Strategy and Business Development.

  4.   Compensation.

          (a) Base Salary. During the Term, the Executive shall be paid an
annualized Base Salary of $525,000 (“Base Salary”), payable in accordance with
the regular payroll practices of the Company, subject to annual review by the
Board (or its designee, including the Compensation Committee of the Board) in
its sole discretion. During the Term the Base Salary may not be decreased
without the Executive’s prior written consent. The Executive shall not be
entitled to any compensation for service as an officer or member of any board of
directors of any Affiliate. After any increase in base salary approved by the
Board or its designee, the term “Base Salary” as used in this Agreement shall
thereafter refer to the increased amount. The Company acknowledges that as of
the Effective Date, Base Salary is $620,000.
          (b) Annual Incentive Awards. During the Term, the Executive shall be
eligible to receive an annual incentive award (provided the Executive was
employed continuously during the applicable fiscal year) pursuant to the
Company’s Incentive Compensation Plan, as amended (or such other annual
incentive plan as may be approved by the Company’s shareholders), in effect for
the applicable fiscal year (“Bonus Plan”). The Executive’s annual incentive
award for fiscal year 2005 and thereafter shall have a target of 85% of Base
Salary (“Target Bonus”), with a potential maximum award as set forth in the
Bonus Plan, in all events based on the Executive’s achievement of annual
performance and other targets approved by the committee administering the Bonus
Plan. The amount and payment of any annual incentive award shall be determined
in accordance with the Bonus Plan and shall be payable to the Executive when
bonuses for the applicable performance period are paid to other senior
executives of the Company, but in all events no later than the 60th day
following the end of the applicable fiscal year for which the Annual Bonus has
been earned. After any increase in the Executive’s target annual bonus
opportunity as a percentage of Base Salary as approved by the Board (or its
designee), the term “Target Bonus” as used in this Agreement shall thereafter
refer to the increased target opportunity. The Company acknowledges that as of
the Effective Date, Target Bonus is 85% of Base Salary.
          (c) Long-Term Incentive Awards. During the Term, the Executive shall
be eligible to participate in the Company’s equity incentive plans, including,
without limitation, the 2003 and 2005 Stock Incentive Plans, as amended from
time to time, and such other long-term incentive plan(s) as may be approved by
the Company’s shareholders from time to time (“Stock Incentive Plan”). Except as
otherwise provided herein, all equity grants shall be governed by the applicable
equity plan and/or award agreement. The Executive shall be subject to the equity
ownership, retention and other requirements applicable to senior executives of
the Company.
          (d) Supplemental Award. During the Term beginning with fiscal year
2005, provided the Executive is employed by the Company, the Executive shall be
entitled to an annual award with an aggregate grant date value equal to 10% of
the sum of Base Salary plus Annual

5



--------------------------------------------------------------------------------



 



Bonus as defined in this Section 4(d) if the Executive will be less than age 60
by the end of the applicable fiscal year and 13% of such amount if the Executive
will be age 60 or older by the end of the applicable fiscal year (“Supplemental
Award”), with the first such award being made no later than 60 days after
August 11, 2005. For this purpose, Base Salary shall be the Base Salary paid to
the Executive for the fiscal year prior to the award year and Annual Bonus shall
be the annual bonus awarded to the Executive by the Board for such prior fiscal
year. The Supplemental Award shall not be awarded to the Executive until after
the determination by the Board of the Executive’s annual bonus for the prior
fiscal year (but in no event later than 60 days thereafter for any award made
after fiscal year 2005) and 50% of the value of the Supplemental Award shall be
awarded in the form of restricted shares pursuant to the applicable Stock
Incentive Plan (“Career Shares”) and 50% shall be awarded in the form of a
credit to a bookkeeping account maintained by the Company for the Executive’s
account (the “Notional Account”). Any Career Shares awarded hereunder shall be
governed by the applicable Stock Incentive Plan and, if applicable, any award
agreement. For purposes of this Section 4(d), each Career Share shall be valued
at the closing price of a share of the Company’s common stock (“Share”) on the
date that the Supplemental Award is made. For the Notional Account, the Company
shall select the investment alternatives available to the Executive under the
Company’s 401(k) plan. The balance in the Notional Account shall periodically be
credited (or debited) with the deemed positive (or negative) return based on
returns of the permissible investment alternative or alternatives under the
Company’s 401(k) plan as selected in advance by the Executive (and in accordance
with the applicable rules of such plan or investment alternative) to apply to
such Notional Account, with such deemed returns calculated in the same manner
and at the same times as the return on such investment alternative(s). The
Company’s obligation to pay the amount credited to the Notional Account,
including any return thereon provided for in this Section 4(d), shall be an
unfunded obligation to be satisfied from the general funds of the Company.
Except as otherwise provided in Section 6 below or the applicable Stock
Incentive Plan and provided that the Executive is employed by the Company on
such vesting date, any Supplemental Award granted in the form of Career Shares
will vest as follows: 50% of the Career Shares will vest on the earlier of the
Executive’s 62nd birthday or upon the Executive’s obtaining 15 years of “Vesting
Service” and 100% of the Career Shares will vest on the earliest of (i) the
Executive’s 65th birthday, (ii) upon the Executive’s obtaining 20 years of
“Vesting Service” or (iii) the 10th anniversary of the date of grant. Except as
otherwise provided in Section 6 below, and provided that the Executive is
employed by the Company on such vesting date, any Supplemental Award granted as
a credit to the Notional Account (as adjusted for any returns thereon)
(“Adjusted Notional Account”)) shall vest as follows: 50% on the earlier of the
Executive’s 62nd birthday or upon the Executive’s obtaining 5 years of “Vesting
Service” and 100% on the earlier of the Executive’s 65th birthday and upon the
Executive’s obtaining 10 years of “Vesting Service”. For purposes of this
Section 4(d), “Vesting Service” shall mean the period of time that the Executive
is employed by the Company as an executive officer, provided that for these
purposes only the Executive’s service from February 4, 2003 on will be counted.
Subject to Section 17(b) hereof, upon vesting the Career Shares will be
delivered in the form of Shares to the Executive. In addition, any unvested
Adjusted Notional Account shall vest upon a Change in Control as defined in
Section 1(d)(i) or (ii) hereof which also qualifies as a “change in control
event” under Section 409A (“409A Change in Control Event”). The vested balance
in the Adjusted Notional Account, if any, shall not be distributed to

6



--------------------------------------------------------------------------------



 



the Executive until there has been a Separation From Service or, if earlier,
there has been a 409A Change in Control Event and, at such time, shall only be
distributed at the earliest time that satisfies the requirements of this
Section 4(d). Upon a 409A Change in Control Event, the vested Adjusted Notional
Account shall be paid to the Executive in a lump-sum cash payment. In addition,
if the Executive’s employment is terminated for any reason, after taking into
account Section 6 hereof, any unvested Supplemental Awards (whether in the form
of Career Shares or the Adjusted Notional Account) shall be forfeited and any
vested balance in the Adjusted Notional Account, subject to Section 17(b)
hereof, shall be paid to the Executive in a cash lump-sum payment immediately
following the Executive’s Separation From Service; provided, however, that if
the Executive is a “specified employee” as determined pursuant to Section 409A
as of the date of the Executive’s Separation From Service, such distribution
shall not be made until the earlier of the Executive’s death or the first
business day of the seventh calendar month following the month in which the
Executive’s Separation From Service occurs; provided, further, that if the
Executive’s employment is terminated due to Disability and such Disability
satisfies the requirements of Section 409A(a)(2)(C) of the Code or the Treasury
Regulations implementing such section, then such distribution may be made upon
Separation From Service without regard to whether the Executive was a “specified
employee” at such time. The Executive can elect to delay the time and/or form of
payment of the Adjusted Notional Account under this Section 4(d), provided such
election is delivered to the Company in writing at least 12 months before the
scheduled payment date for such payment and the new payment date for such
payment is not earlier than (i) the Executive’s death, (ii) the Executive’s
“disability” which satisfies the requirements of Section 409A(a)(2)(C) of the
Code and its implementing regulations, or (iii) five (5) years from the
originally scheduled payment date. Upon the expiration or termination of the
Term, the vesting and payment dates in this Section 4(d) (without regard to
Section 6, except as otherwise expressly provided in Section 6(d) of this
Agreement) and the election right in this Section 4(d) shall continue to apply
to any outstanding Supplemental Award.

  5.   Employee Benefits.

          (a) Employee Benefit Programs. During the Term, subject to the
Company’s right to amend, modify or terminate any benefit plan or program, the
Executive shall be entitled to participate in all employee savings and welfare
benefit plans and programs made available to the Company’s senior-level
executives on a basis no less favorable than provided to other
similarly-situated executives, as such plans or programs may be in effect from
time to time, including, without limitation, savings and other retirement plans
or programs, medical, dental, hospitalization, short-term and long-term
disability and life insurance plans, accidental death and dismemberment
protection and travel accident insurance. During the Term, the Executive shall
also be entitled to a paid annual physical medical exam as approved by the
Company and Company-paid term life insurance with a benefit equal to $1 million,
provided the Company can obtain such insurance at commercially reasonable
premium levels. The Executive shall be entitled to four weeks paid vacation per
calendar year.
          (b) Business Expenses. During the Term, the Executive is authorized to
incur reasonable expenses in carrying out his duties and responsibilities under
this Agreement and the Company shall promptly reimburse him for all business and
entertainment expenses incurred in

7



--------------------------------------------------------------------------------



 



connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy. The Executive shall be
entitled to first class air travel when traveling on Company business.
          (c) Perquisites. The Executive shall be entitled to perquisites
provided to other senior-level executives, including a monthly car allowance of
up to a maximum of $1,000.
     Notwithstanding anything elsewhere to the contrary, except to the extent
any reimbursement, payment or entitlement pursuant to this Section 5 does not
constitute a “deferral of compensation” within the meaning of Section 409A,
(i) the amount of expenses eligible for reimbursement or the provision of any
in-kind benefit (as defined in Section 409A) to the Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
or provided as in-kind benefits to the Executive in any other calendar year,
(ii) the reimbursements for expenses for which the Executive is entitled shall
be made on or before the last day of the calendar year following the calendar
year in which the applicable expense is incurred and (iii) the right to payment
or reimbursement or in-kind benefits may not be liquidated or exchanged for any
other benefit.
     6. Termination of Employment. The Term of this Agreement and the
Executive’s employment hereunder shall terminate as of the Date of Termination
in the following circumstances:
          (a) Termination Without Cause by the Company or Resignation for Good
Reason by the Executive. In the event that during the Term the Executive’s
employment is terminated without Cause by the Company (other than due to
Disability) or the Executive resigns for Good Reason and Section 6(d) below does
not apply, the Executive shall be entitled to:

      (i) an amount equal to the Base Salary which would have been paid the
Executive from the Date of Termination through the expiration of the Term
(without regard to its earlier termination hereunder) if he had remained
employed, but in no event more than 2 times or less than 1 times Base Salary,
payable in a cash lump sum to the Executive as soon as practicable following the
Date of Termination (but in no event later than 60 days following such date);  
      (ii) immediate vesting as of the Date of Termination of 50% of any
restricted stock (other than Career Shares) that remains unvested as of the Date
of Termination;         (iii) with respect to any stock options granted on or
after August 11, 2005 which are vested and outstanding as of the Date of
Termination, continued exercisability for 12 months following the Date of
Termination or the remainder of the option term, if shorter; and        
(iv) continued participation for the Executive and his eligible dependents in
the Company’s welfare benefit plans in which he and his

8



--------------------------------------------------------------------------------



 



      eligible dependents were participating immediately prior to the Date of
Termination until the earlier of (a) the end of the applicable Term (without
regard to its earlier termination hereunder), but in no event more than
24 months or less than 12 months following the Date of Termination, or (b) the
date, or dates, the Executive receives equivalent coverage under the plans and
programs of a subsequent employer.

          (b) Termination upon Death or due to Disability. In the event that
during the Term the Executive’s employment is terminated upon death or due to
Disability, the Executive (or his estate or legal representative, as the case
may be) shall be entitled to:

      (i) a pro-rata annual bonus determined by multiplying the amount of the
annual bonus the Executive would have received had his employment continued
through the end of the fiscal year in which the Date of Termination occurs by a
fraction, the numerator of which is the number of days during such fiscal year
that the Executive was employed by the Company and the denominator of which is
365, payable when bonuses for such fiscal year are paid to other Company
executives (which payment date shall be no earlier than January 1st and no later
than March 15th of the year following the year in which the Date of Termination
occurs);         (ii) immediate vesting as of the Date of Termination of 50% of
any restricted stock (other than Career Shares) that remains unvested as of the
Date of Termination; and         (iii) immediate vesting as of the Date of
Termination of 50% of any previously granted Supplemental Award that remains
unvested as of the Date of Termination, payable in accordance with Section 4(d)
above.

          (c) Termination by the Company for Cause or a Voluntary Resignation by
the Executive. In the event that during the Term the Company terminates the
Executive’s employment for Cause or the Executive voluntarily resigns, the
Executive shall be entitled to his Base Salary and benefits through the Date of
Termination. A voluntary resignation by the Executive of his employment shall be
effective upon 90 days prior written notice by the Executive to the Company
(“Notice Period”), subject to earlier termination by the Company in accordance
herewith. Failure by the Executive to provide the required notice shall be
deemed to be a breach of this Agreement. During the Notice Period, the Executive
shall continue to be an employee of the Company and his fiduciary duties and
other obligations as an employee of the Company shall continue. The Executive
shall cooperate in the transition of his responsibilities; provided that the
Company shall have the right to direct the Executive to no longer come to work
or not to perform any work for the Company during the Notice Period. If the
Company so directs, in addition to his fiduciary duties and other obligations as
an employee and his commitments pursuant to Section 7 and 8 hereof, the
Executive agrees to refrain during the Notice Period from contacting any
customers, clients, advertisers, suppliers, agents, professional advisors or
employees of the Company or any of its Affiliates. The Company shall also have
the

9



--------------------------------------------------------------------------------



 



right to shorten the Notice Period by providing written notice to the Executive,
in which event the Executive’s employment shall terminate on the date stated in
such notice.
          (d) Termination without Cause by the Company or Resignation for Good
Reason by the Executive Upon or Following a Change in Control. In the event that
(i) the Executive’s employment is terminated without Cause by the Company (other
than due to Disability) or the Executive resigns for Good Reason, in both cases
upon or within one year following a Change in Control (provided the Term is
still in effect or has expired during this one-year period), the Executive shall
be entitled to:

      (i) an amount equal to 2 times the sum of (a) Base Salary plus (b) Target
Bonus, payable in a lump sum as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date);        
(ii) a pro-rata Target Bonus for the year of termination, determined by
multiplying the Target Bonus by a fraction, the numerator of which is the number
of days the Executive was employed by the Company during the year in which the
Date of Termination occurs and the denominator of which is 365, payable in a
lump sum as soon as practicable following the Date of Termination (but in no
event later than 60 days following such date);         (iii) immediate vesting
as of the Date of Termination of all outstanding equity awards (other than
Career Shares), with any stock options granted on or after the August 11, 2005
remaining exercisable for 24 months following the Date of Termination or the
remainder of the option term, if shorter;         (iv) immediate vesting as of
the Date of Termination of any previously granted Supplemental Award, payable in
accordance with Section 4(d) above; and         (v) continued participation for
the Executive and his eligible dependents in the Company’s welfare benefit plans
in which he and his eligible dependents were participating immediately prior to
the Date of Termination until the earlier of (a) 24 months following the Date of
Termination, or (b) the date, or dates, the Executive receives substantially
equivalent coverage under the plans and programs of a subsequent employer.

          (e) Termination of the Executive’s Employment by the Company Upon or
After the Expiration of the Term. If the Company provides written notice to the
Executive in accordance with Section 2 above that the Term shall not renew and
upon, or at any time after, such expiration of the Term the Company terminates
the Executive’s employment under

10



--------------------------------------------------------------------------------



 



circumstances that during the Term would constitute a termination of employment
without Cause, the Executive shall be entitled to the same payments, benefits
and entitlements as a Termination without Cause under Section 6(a) hereof;
provided that if such notice of non-renewal of the Term and such termination
both occur on or within one year following a Change in Control, then the
Executive shall be entitled to the payments, benefits, and entitlements under
Section 6(d) hereof.
          (f) Other Entitlements Upon Termination of Employment. In the event of
any termination of the Executive’s employment, the Executive (or his estate or
legal representative, as the case may be) shall be entitled to:

      (i) Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination;        
(ii) except for a termination of employment pursuant to Section 6(c) above,
payment of any annual bonus awarded to the Executive that remains unpaid for the
fiscal year preceding the fiscal year in which the Date of Termination occurs,
payable when bonuses for such performance period are paid to other Company
executives;         (iii) any Supplemental Award that is vested as of the Date
of Termination, payable in accordance with Section 4(d) above;         (iv) any
amounts owing to the Executive but not yet paid under Section 5(b) and 5(c)
above, payable in accordance with such section; and         (v) except as
otherwise provided in Section 6(g) below, additional entitlements or treatment,
if any, in accordance with applicable plans and programs of the Company
(provided that in no event shall the Executive be entitled to duplication of any
payments or benefits).

          (g) Exclusivity of Benefits; Releases of Claims. Any payments provided
pursuant to Section 6(a), Section 6(d) or Section 6(e) above shall be in lieu of
any salary continuation arrangements under any other severance program of the
Company and in all events, the Executive shall not be entitled to duplication of
any benefit or entitlement. In order to be entitled to any payments, rights and
other entitlements pursuant to this Agreement or otherwise, the Executive must
comply with the covenants and/or acknowledgements contained in Sections 7, 8, 9
and 10 of this Agreement. In addition, in order to be entitled to any payments,
rights or other entitlements in connection with a termination covered by
Section 6(a), Section 6(d) or Section 6(e) above (except for those payments or
benefits required to be paid or provided by applicable law), the Executive shall
be required to execute and deliver to the Company the Agreement and Release of
Claims attached hereto as Exhibit A no later than 45 days following the Date of
Termination and not revoke such release within the applicable revocation period.
          (h) Nature of Payments; No Mitigation. Any amounts due under this
Section 6 are in the nature of severance payments considered to be reasonable by
the Company and are

11



--------------------------------------------------------------------------------



 



not in the nature of a penalty. In the event of termination of his employment
for any reason in compliance with this Agreement, the Executive shall be under
no obligation to seek other employment and, except as specifically provided for
in this Section 6 with respect to continuation of welfare benefits, there shall
be no offset against amounts or entitlements due to him on account of any
remuneration or benefits provided by any subsequent employment he may obtain.
          (i) Resignation. Notwithstanding any other provision of this
Agreement, upon the termination of the Executive’s employment for any reason or
the Executive being directed not to come to work or not to perform services for
the Company in accordance with Section 6(c) hereof, unless otherwise requested
by the Board, he shall immediately resign from the Board, if applicable, and all
boards of directors of any Affiliate of the Company of which he may be a member,
and as a trustee of, or fiduciary to, any employee benefit plans of the Company
or any Affiliate. The Executive hereby agrees to execute any and all
documentation of such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon termination of his
employment or upon the date the Company directs him not to come to work or
perform services for the Company, regardless of when or whether he executes any
such documentation.
          (j) Section 409A. Notwithstanding anything to the contrary in this
Agreement or elsewhere (except for Section 4(d) of this Agreement), if the
Executive is a “specified employee” as determined pursuant to Section 409A as of
the date of the Separation From Service and if any payment, benefit or
entitlement provided for in this Agreement or otherwise both (x) constitutes a
“deferral of compensation” within the meaning of Section 409A and (y) cannot be
paid or provided in a manner otherwise provided herein or otherwise without
subjecting the Executive to additional tax, interest or penalties under
Section 409A, then any such payment, benefit or entitlement that is payable
during the first six months following the Executive’s Separation From Service
shall be paid or provided to the Executive in a cash lump-sum on the earlier of
the Executive’s death or the first business day of the seventh calendar month
following the month in which the Executive’s Separation From Service occurs. In
addition, any payment, benefit or entitlement due upon a termination of the
Executive’s employment that represents a “deferral of compensation” within the
meaning of Section 409A (other than any payments due pursuant to Section 4(d) of
this Agreement) shall only be paid or provided to Executive upon a Separation
From Service, in which case any reference to “Date of Termination” in connection
with such payment, benefit or entitlement shall be deemed to be a reference to
“Separation From Service” and the actual payment date within the time specified
in the applicable provision of Section 6 shall be within the Company’s sole
discretion. Notwithstanding anything to the contrary in this Section 6 or
otherwise, any payment or benefit under this Section 6 or otherwise which is
exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to the Executive
only to the extent the expenses are not incurred or the benefits are not
provided beyond the last day of the second taxable year of the Executive
following the taxable year of the Executive in which the Separation From Service
occurs; and provided further that the Company reimburses such expenses no later
than the last day of the third taxable year following the taxable year of the
Executive in which the Separation From Service occurs. Finally, to the extent
that the provision

12



--------------------------------------------------------------------------------



 



of any benefit pursuant to Section 6(a)(iv) or Section 6(d)(v) hereof is taxable
to the Executive, any such reimbursement shall be paid to the Executive on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense is incurred and such reimbursement shall not be subject to
liquidation or exchange for any other benefit.

  7.   Protection of Confidential Information and Company Property.

          (a) During the Term and thereafter, other than in the ordinary course
of performing his duties for the Company or as required in connection with
providing any cooperation to the Company pursuant to Section 10 below, the
Executive agrees that he shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
Affiliate of the Company, including such trade secret or proprietary or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information, which he acquires during
the course of his employment (“Confidential Information”), including, but not
limited to, records kept in the ordinary course of business, except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent or actual
jurisdiction to order him to divulge, disclose or make accessible such
information. “Confidential Information” shall not include information that
(i) was known to the public prior to its disclosure by the Executive; or
(ii) becomes known to the public through no wrongful disclosure by or act of the
Executive or any representative of the Executive. In the event the Executive is
requested by subpoena, court order, investigative demand, search warrant or
other legal process to disclose any Confidential Information, the Executive
agrees, unless prohibited by law or Securities and Exchange Commission
regulation, to give the Company’s General Counsel prompt written notice of any
request for disclosure in advance of the Executive’s making such disclosure and
the Executive agrees not to disclose such information unless and until the
Company has expressly authorized the Executive to do so in writing or the
Company has had a reasonable opportunity to object to such request or to
litigate the matter (of which the Company agrees to keep the Executive
reasonably informed) and has failed to do so.
          (b) The Executive hereby sells, assigns and transfers to the Company
all of his right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the “Rights”) which during the
period of his employment are made or conceived by him, alone or with others, and
which are within or arise out of any general field of the Company’s business or
arise out of any work he performs, or information he receives regarding the
business of the Company, while employed by the Company. The Executive shall
fully disclose to the Company as promptly as available all information known or
possessed by him concerning any Rights, and upon request by the Company and
without any further remuneration in any form to him by the Company, but at the
expense of the Company, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Company may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such Rights.

13



--------------------------------------------------------------------------------



 



          (c) The Executive agrees upon termination of employment (whether
during or after the expiration of the Term and whether such termination is at
the instance of the Executive or the Company), and regardless of the reasons
therefor, or at any time as the Company may request, he will promptly deliver to
the Company’s General Counsel, and not keep or deliver to anyone else, any and
all of the following which is in his possession or control: (i) Company property
(including, without limitation, credit cards, computers, communication devices,
home office equipment and other Company tangible property) and (ii) notes,
files, memoranda, papers and, in general, any and all physical matter and
computer files containing confidential or proprietary information of the Company
or any of its Affiliates, including any and all documents relating to the
conduct of the business of the Company or any of its Affiliates and any and all
documents containing confidential or proprietary information of the customers of
the Company or any of its Affiliates, except for (x) any documents for which the
Company’s General Counsel has given written consent to removal at the time of
termination of the Executive’s employment and (y) any information necessary for
the Executive to retain for his tax purposes (provided the Executive maintains
the confidentiality of such information in accordance with Section 7(a) above).

  8.   Additional Covenants.

          (a) The Executive acknowledges that in his capacity in management the
Executive has had or will have a great deal of exposure and access to the
Company’s trade secrets and Confidential Information. Therefore, to protect the
Company’s trade secrets and other Confidential Information, the Executive agrees
as follows:

      (i) during his employment with the Company or any Affiliate and for 12
months following termination of such employment (whether during the Term or
thereafter), the Executive shall not, other than in the ordinary course of
performing his duties hereunder or as agreed by the Company in writing, engage
in a “Competitive Business,” directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of its Affiliates is engaged in business. The Executive shall not
be deemed to be in violation of this Section 8(a) by reason of the fact that he
owns or acquires, solely as an investment, up to two percent (2%) of the
outstanding equity securities (measured by value) of any entity. “Competitive
Business” shall mean a business engaged in (x) apparel design and/or apparel
wholesaling or (y) retailing in competition with any business that the Company
or its Affiliates is conducting at the time of the alleged violation; and      
  (ii) during his employment with the Company or any Affiliate and for 18 months
following termination of such employment for any reason (whether during the Term
or thereafter), the Executive shall not, other than in the ordinary course of
the Company’s business or with the Company’s prior written consent, directly or
indirectly, solicit or

14



--------------------------------------------------------------------------------



 



      encourage any customer of the Company or any of its Affiliates to reduce
or cease its business with the Company or any such Affiliate or otherwise
interfere with the relationship of the Company or any Affiliate with its
customers.

          (b) The Executive agrees that during his employment with the Company
or any Affiliate and for 18 months following termination of such employment for
any reason (whether during the Term or thereafter), he shall not, other than in
the ordinary course of the Company’s business or with the Company’s prior
written consent, directly or indirectly, hire any employee of the Company or any
of its Affiliates, or solicit or encourage any such employee to leave the employ
of the Company or its Affiliates, as the case may be.
          (c) During any Notice Period and following the termination of the
Executive’s employment for any reason (whether during the Term or thereafter),
the Executive and the Company each agree to refrain from making any statements
or comments, whether oral or written, of a defamatory or disparaging nature to
third parties regarding each other (and, in the case of the Executive’s
commitment hereunder, the “Company” shall include an Affiliate of the Company
and the Company’s officers, directors, personnel and products). The Executive
and the Company each understand that either party should be entitled to respond
truthfully and accurately to statements about such party made publicly by the
Executive or the Company, as the case may be, provided that such response is
consistent with the responding party’s obligations not to make any statements or
comments of a defamatory or disparaging nature as set forth herein.

  9.   Injunctive and Other Relief.

          (a) The Executive acknowledges that the restrictions and commitments
set forth in Sections 7, 8 and 10 of this Agreement are necessary to prevent the
improper use and disclosure of Confidential Information and to otherwise protect
the legitimate business interests of the Company and any of its Affiliates. The
Executive further acknowledges that the restrictions set forth in Sections 7, 8
and 10 of this Agreement are reasonable in all respects, including, without
limitation, duration, territory and scope of activity. The Executive expressly
agrees and acknowledges that any breach or threatened breach by the Executive or
any third party of any obligation by the Executive under this Agreement,
including, without limitation, any breach or threatened breach of Section 7, 8
or 10 of this Agreement will cause the Company immediate, immeasurable and
irreparable harm for which there is no adequate remedy at law, and as a result
of this, in addition to its other remedies, the Company shall be entitled to the
issuance by a court of competent jurisdiction of an injunction, restraining
order, specific performance or other equitable relief in favor of itself,
without the necessity of posting a bond, restraining the Executive or any third
party from committing or continuing to commit any such violation.
          (b) If any restriction set forth in Section 7, 8 or 10 of this
Agreement is found by any arbitrator or court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it will be interpreted
to extend over the maximum period of time, range of activities or

15



--------------------------------------------------------------------------------



 



geographic area as to which it may be enforceable. If any provision of
Section 7, 8 or 10 of this Agreement is declared to be invalid or unenforceable,
in whole or in part, for any reason, such invalidity will not affect the
remaining provisions of such Section which will remain in full force and effect.

  10.   Cooperation.

     Following the Executive’s termination of employment for any reason (whether
during or after the expiration of the Term), upon reasonable request by the
Company, the Executive shall cooperate with the Company or any of its Affiliates
with respect to any legal or investigatory proceeding, including any government
or regulatory investigation, or any litigation or other dispute relating to any
matter in which he was involved or had knowledge during his employment with the
Company, subject to his reasonable personal and business schedules. The Company
shall reimburse the Executive for all reasonable out-of-pocket costs, such as
travel, hotel and meal expenses and reasonable attorneys’ fees, incurred by the
Executive in providing any cooperation pursuant to this Section 10; provided
such expenses shall be paid to the Executive as soon as practicable but in no
event later than the end of the calendar year following the calendar year in
which the expenses are incurred, subject in all cases to the Executive providing
appropriate documentation to the Company. The Company shall also pay the
Executive, a reasonable per diem amount for the Executive’s time (other than for
time spent preparing for or providing testimony) which shall be based upon the
Executive’s Base Salary at the Date of Termination, with such per diem paid to
the Executive in the calendar month following the month in which he provides
such assistance. Any reimbursement or payment under this Section 10 shall not
affect the amount of the reimbursement or payment to the Executive in any other
taxable year. The right to payment or reimbursement pursuant to this Section 10
shall not be liquidated or exchanged for any other benefit.

  11.   Tax Matters.

          (a) If any amount, entitlement, or benefit paid or payable to the
Executive or provided for his benefit under this Agreement and under any other
agreement, plan or program of the Company (such payments, entitlements and
benefits referred to as a “Payment”) is subject to the excise tax imposed under
Section 4999 of the Code, or any similar federal or state law (an “Excise Tax”),
then notwithstanding anything contained in this Agreement to the contrary, to
the extent that any or all Payments would be subject to the imposition of an
Excise Tax, the Payments shall be reduced (but not below zero) if and to the
extent that such reduction would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the imposition of the Excise Tax), than if the Executive
received all of the Payments (such reduced amount is hereinafter referred to as
the “Limited Payment Amount”). The Company to effectuate the limitations
described in the preceding sentence, the Company shall reduce or eliminate the
Payments, by first reducing or eliminating those payments or benefits which are
payable in cash and then by reducing or eliminating non-cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as defined below).
          (b) All calculations under this Section 11 shall be made by a
nationally

16



--------------------------------------------------------------------------------



 



recognized accounting firm designated by the Company and reasonably acceptable
to the Executive (other than the accounting firm that is regularly engaged by
any party who has effectuated a Change in Control) (the “Accounting Firm”). The
Company shall pay all fees and expenses of such Accounting Firm. The Accounting
Firm shall provide its calculations, together with detailed supporting
documentation, both to the Company and the Executive within 45 days after the
Change in Control or the Date of Termination, whichever is later (or such
earlier time as is requested by the Company) and, with respect to the Limited
Payment Amount, shall deliver its opinion to the Executive that he is not
required to report any Excise Tax on his federal income tax return with respect
to the Limited Payment Amount (collectively, the “Determination”). Within 5 days
of the Executive’s receipt of the Determination, the Executive shall have the
right to dispute the Determination (the “Dispute”). The existence of the Dispute
shall not in any way affect the right of the Executive to receive the Payments
in accordance with the Determination. If there is no Dispute, the Determination
by the Accounting Firm shall be final binding and conclusive upon the Company
and the Executive (except as provided in subsection (c) below).
          (c) If, after the Payments have been made to the Executive, it is
established that the Payments made to, or provided for the benefit of, the
Executive exceed the limitations provided in subsection (a) above (an “Excess
Payment”) or are less than such limitations (an “Underpayment”), as the case may
be, then the provisions of this subsection (c) shall apply. If it is established
pursuant to a final determination of a court or an Internal Revenue Service (the
“IRS”) proceeding which has been finally and conclusively resolved, that an
Excess Payment has been made, the Executive shall repay the Excess Payment to
the Company within 20 days following the determination of such Excess Payment.
In the event that it is determined by (i) the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to the satisfaction
of the Executive of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within 10 days of
such determination or resolution together with interest on such amount at the
applicable federal short-term rate, as defined under Section 1274(d) of the Code
and as in effect on the first date that such amount should have been paid to the
Executive under this Agreement, from such date until the date that such
Underpayment is made to the Executive.

  12.   Representations.

          (a) The Executive represents and warrants that he has the free and
unfettered right to enter into this Agreement and to perform his obligations
under it and that he knows of no agreement between him and any other person,
firm or organization, or any law or regulation, that would be violated by the
performance of his obligations under this Agreement. The Executive agrees that
he will not use or disclose any confidential or proprietary information of any
prior employer in the course of performing his duties for the Company or any of
its Affiliates.
          (b) The Company represents that (i) the execution of this Agreement
and the granting of the benefits and awards hereunder have been authorized by
the Company, including, where necessary, by the Board, (ii) the execution,
delivery and performance of this Agreement

17



--------------------------------------------------------------------------------



 



does not violate any law, regulation, order, decree, agreement, plan or
corporate governance document of the Company and (iii) upon the execution and
delivery of this Agreement by the Parties, it shall be the valid and binding
obligation of the Company enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

  13.   Indemnification and Liability Insurance.

     The Company hereby agrees during, and after termination of, his employment
to indemnify the Executive and hold him harmless, both during the Term and
thereafter, to the fullest extent permitted by law and under the certificate of
incorporation and by-laws of the Company against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, amounts paid in settlement to
the extent approved by the Company, and damages resulting from the Executive’s
good faith performance of his duties as an officer or director of the Company or
any Affiliate of the Company. The Company shall reimburse the Executive for
expenses incurred by him in connection with any proceeding hereunder upon
written request from the Executive for such reimbursement and the submission by
the Executive of the appropriate documentation associated with these expenses.
Such request shall include an undertaking by the Executive to repay the amount
of such advance or reimbursement if it shall ultimately be determined that he is
not entitled to be indemnified hereunder against such costs and expenses. The
Company shall use commercially reasonable efforts to obtain and maintain
directors’ and officers’ liability insurance covering the Executive to the same
extent as the Company covers its other officers and directors.

  14.   Resolution of Disputes.

     Except as otherwise provided in Section 9 above, any controversy, dispute
or claim arising under or relating to this Agreement, the Executive’s employment
with the Company or any Affiliate or the termination thereof shall, at the
election of the Executive or the Company (unless otherwise provided in an
applicable Company plan, program or agreement), be resolved by confidential,
binding and final arbitration, to be held in the borough of Manhattan in New
York City in accordance with the rules and procedures of the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof and shall be binding upon the Parties. The Executive consents to the
personal and exclusive jurisdiction of the Courts of the State of New York
(including the United States District Court for the Southern District of New
York) in any proceedings for equitable relief. The Executive further agrees not
to interpose any objection for improper venue in any such proceeding. Each Party
shall be responsible for its own costs and expenses, including attorneys’ fees,
and neither Party shall be liable for punitive or exemplary damages, provided
that if the Executive substantially prevails with respect to all claims that are
the subject matter of the dispute, his costs, including reasonable attorneys’
fees, shall be borne by the Company; provided that if such costs are not
reimbursed in connection with a dispute exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(11) then such payment shall be made by
the Company to the Executive in the year following the year in which the

18



--------------------------------------------------------------------------------



 



dispute is resolved.

  15.   Notices.

     Any notice given to a Party shall be in writing and shall be deemed to have
been given (i) when delivered personally (provided that a written
acknowledgement of receipt is obtained), (ii) three days after being sent by
certified or registered mail, postage prepaid, return receipt requested or
(iii) two days after being sent by overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier), with any such
notice duly addressed to the Party concerned at the address indicated below or
to such other address as such Party may subsequently designate by written notice
in accordance with this Section 15:

         
 
  If to the Company:   The Warnaco Group, Inc.
 
      501 Seventh Avenue
 
      New York, New York 10018
 
      Attention: General Counsel
 
       
 
  If to the Executive:   The most recent address in the Company’s records.

  16.   Governing Law.

     This Agreement shall be governed by and construed and interpreted in
accordance with the laws of New York without reference to principles of
conflicts of law, provided, however, that Federal law shall apply to the
interpretation or enforcement of the arbitration provisions of Section 14
hereof.

  17.   Miscellaneous Provisions.

          (a) This Agreement contains the entire understanding and agreement
between the Parties concerning the subject matter hereof and, as of the
Effective Date, shall supersede all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
Parties with respect thereto (but not including any indemnification agreements
and/or equity agreements which remain outstanding as of the Effective Date). For
the avoidance of doubt, for any termination of employment prior to January 1,
2009, Section 6 of this Agreement prior to this amendment and restatement shall
govern and control. No provision of this Agreement may be amended unless such
amendment is agreed to in writing and signed by the Executive and an authorized
officer of the Company. No waiver by either Party of any breach by the other
Party of any condition or provision contained in this Agreement to be performed
by such other Party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time. Any waiver
must be in writing and signed by the Party against whom it is being enforced
(either the Executive or an authorized officer of the Company, as the case may
be). The respective rights and obligations of the Parties hereunder, including,
without limitation, Section 4(d) (Supplemental Award), Section 7 (protection of
confidential information and company property), Section 8 (additional
covenants), Section 9 (injunctive and other relief), Section 10 (cooperation),
Section 13 (indemnification and

19



--------------------------------------------------------------------------------



 



liability insurance) and Section 14 (resolution of disputes), shall survive any
expiration of the Term, including expiration thereof upon the Executive’s
termination of employment for whatever reason, to the extent necessary to the
intended preservation of such rights and obligations.
          (b) The Company may withhold from any amounts or payments under this
Agreement such Federal, state, local or other taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          (c) This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. For purposes of this Section 17(c), a successor to the
Company shall be limited to an entity which shall have acquired all or
substantially all of the business and/or assets of the Company and shall have
assumed (whether by agreement or operation of law) the Company’s rights and
obligations under this Agreement. No rights or obligations of the Executive
under this Agreement may be assigned or transferred by the Executive other than
his rights to compensation and benefits, which may be transferred only by will,
operation of law or in accordance with this clause (c). The Executive shall be
entitled, to the extent permitted under applicable plans, agreements or law, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following the Executive’s death by giving the Company
written notice thereof. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
          (d) In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable by an arbitrator or court of
competent jurisdiction for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.
          (e) The headings and subheadings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
          (f) This Agreement may be executed in two or more counterparts.
[Signatures on next page.]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective as of the date first written above.

            THE WARNACO GROUP, INC.
      By:   /s/ Joseph R. Gromek         Name:   Joseph R. Gromek       
Title:   President and Chief Executive Officer   

            THE EXECUTIVE
      /s/ Stanley P. Silverstein       Stanley P. Silverstein         

21



--------------------------------------------------------------------------------



 



         

Exhibit A
AGREEMENT AND RELEASE OF CLAIMS
          THIS AGREEMENT AND RELEASE is executed by STANLEY P. SILVERSTEIN (the
“Executive”) as of the date hereof.
          WHEREAS, the Executive and The Warnaco Group, Inc. (the “Company”)
entered into an amended and restated employment agreement to be effective as of
December 31, 2008 (the “Employment Agreement”);
          WHEREAS, the Executive has certain entitlements pursuant to the
Employment Agreement subject to the Executive’s executing this Agreement and
Release and complying with its terms.
          NOW, THEREFORE, in consideration of the payments set forth in
Section 6 of the Employment Agreement and other good and valuable consideration,
the Executive agrees as follows:
          The Executive, on behalf of himself and his dependents, heirs,
administrators, agents, executors, successors and assigns (the “Executive
Releasors”), hereby releases and forever discharges the Company and its
affiliated companies and their past and present parents, subsidiaries,
successors and assigns and all of the aforesaid companies’ past and present
officers, directors, employees, trustees, shareholders, representatives and
agents (the “Company Releasees”), from any and all claims, demands, obligations,
liabilities and causes of action of any kind or description whatsoever, in law,
equity or otherwise, whether known or unknown, that any Executive Releasor had,
may have had or now has against the Company or any other Company Releasee as of
the date of execution of this Agreement and Release arising out of or relating
to the Executive’s employment relationship, or the termination of that
relationship, with the Company (or any affiliate), including, but not limited
to, any claim, demand, obligation, liability or cause of action arising under
any Federal, state, or local employment law or ordinance (including, but not
limited to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Equal Pay Act, the Americans With Disabilities Act of 1991, the
Workers Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act (other than any claim for vested benefits), the Family and
Medical Leave Act, and the Age Discrimination in Employment Act, as amended by
the Older Workers’ Benefit Protection Act (“ADEA”)), tort, contract, or alleged
violation of any other legal obligation (collectively “Released Executive
Claims”). In addition, in consideration of the promises and covenants of the
Company, the Executive, on behalf of himself and the other Executive Releasors,
further agrees to waive any and all rights under the laws of any jurisdiction in
the United States, or any other country, that limit a general release to any of
the foregoing actions, causes of action, claims or charges that are known or
suspected to exist in the Executive’s favor as of the date of this Agreement and
Release. Anything to the contrary notwithstanding in this Agreement and Release
or the Employment Agreement, nothing herein shall release any Company Releasee
from any claims or damages based on (i) any right or claim that arises after the
date of this Agreement and Release pertaining to a matter that arises after such
date, (ii) any right the

22



--------------------------------------------------------------------------------



 



          Executive may have to enforce Sections 6, 11 and 13 of the Employment
Agreement, (iii) any right or claim the Executive may have to benefits or equity
awards that have accrued or vested as of the Date of Termination or any right
pursuant to any qualified retirement plan or (iv) any right the Executive may
have to be indemnified by the Company to the extent such indemnification by the
Company or any Affiliate is permitted by applicable law or the Company’s
by-laws.
          The Executive agrees that he shall continue to be bound by, and will
comply with, the provisions of Sections 7, 8, 10 and 14 of the Employment
Agreement and the provisions of such sections, along with Section 9 of the
Employment Agreement, shall be incorporated fully into this Agreement and
Release.
          The Executive acknowledges that he has been provided a period of at
least 21 calendar days (45 calendar days in the case of any termination covered
by Section 7(f)(1)(F)(ii) of ADEA) in which to consider and execute this
Agreement and Release. The Executive further acknowledges and understands that
he has seven calendar days from the date on which he executes this Agreement and
Release to revoke his acceptance by delivering to the Company written
notification of his intention to revoke this Agreement and Release in accordance
with Section 15 of the Employment Agreement. This Agreement and Release becomes
effective when signed unless revoked in writing and in accordance with this
seven-day provision. To the extent that the Executive has not otherwise done so,
the Executive is advised to consult with an attorney prior to executing this
Agreement and Release.
          This Agreement and Release shall be governed by and construed and
interpreted in accordance with the laws of New York without reference to
principles of conflicts of law. Capitalized terms, unless defined herein, shall
have the meaning ascribed to such terms in the Employment Agreement.
          IN WITNESS WHEREOF, the Executive has executed this Agreement and
Release as of the date hereof.

                              Stanley P. Silverstein    
 
           
 
  Date:        
 
           

23